EXHIBIT 10.2(d)

AGREEMENT

Stephen J. Luczo

This AGREEMENT (“Agreement”) is entered into as of the 26th day of October 2006,
by and between Seagate Technology, a limited company domiciled in the Cayman
Islands (“Company”), and Stephen J. Luczo (“Luczo”).

Luczo and a subsidiary of the Company, Seagate Technology (US) Holdings, Inc., a
Delaware corporation (“ST US”) previously entered into an amended and restated
employment agreement, dated July 3, 2004 (the “Employment Agreement”) pursuant
to which Luczo, in relevant part, has been employed as an executive officer of
the Company and ST US and as executive Chairman of the Board of Directors of the
Company.

Effective as of the close of business on October 26, 2006 (the “Commencement
Time”), the Company and Luczo (collectively, the “Parties”) have agreed that
(i) the Employment Agreement shall terminate and no longer be of any force or
effect and (ii) Luczo will no longer serve as an employee or officer of the
Company or ST US, or serve in any other position with the Company, ST US, or any
of their affiliates, except that Luczo will continue to serve as Chairman of the
Board of Directors of the Company, in a non-executive capacity, pursuant to the
terms of this Agreement.

In consideration of the promises and mutual covenants herein and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows:

1. Term of Employment. At the Commencement Time, Luczo shall no longer serve as
an employee or officer of the Company or ST US, or serve in any other position
with the Company, ST US, or any of their affiliates, except that Luczo shall
continue to serve as Chairman of the Board of Directors of the Company in a
non-executive capacity. Luczo’s employment with the Company and ST US will
terminate for all purposes as of the Commencement Time. Luczo’s service as
non-executive Chairman of the Board of Directors of the Company following the
Commencement Time shall continue in accordance with provisions of the Company’s
governing documents and the law of the Cayman Islands.

2. Position. Luczo shall serve as the non-executive Chairman of the Board of
Directors of the Company (“Chairman”). In such position, Luczo shall have duties
and authority at a level consistent with such position and such other duties and
responsibilities as shall be determined from time to time by the Board of
Directors of the Company (the “Board”), so long as any such determinations are
consistent with the Company’s governing documents and the law of the Cayman
Islands.

3. Termination of Employment. Luczo acknowledges and agrees that for all
purposes (including under the Employment Agreement or otherwise), Luczo’s
employment with the Company and ST US will terminate effective as of the
Commencement Time, at which time Luczo will transition into his position as
non-executive Chairman of the Board. Luczo further agrees that none of the
execution of this Agreement, the cessation of Luczo’s service as an employee and
officer of the Company and ST US, the cessation of any other service with the
Company, ST US or any of their affiliates pursuant to this Agreement, or the
performance of Luczo’s services as non-executive Chairman on and after the
Commencement Time under the Agreement will entitle Luczo to any payment or
benefit under any plan, program, arrangement or agreement with the Company, ST
US or any of their respective affiliates other than as expressly set forth
herein or as provided under the terms of the Company’s 2004 Stock Compensation
Plan (“2004 Plan”).

4. Directors Fees; Equity Awards. During the period commencing as of July 1,
2006 and ending on the date that Luczo’s service as a member of the Board ceases
(the “Term”), Luczo shall be entitled to receive (i) an annual cash retainer and
other cash directors’ fees payable generally to non-management members of the
Board, with such amounts payable at such times as such amounts are paid to
non-management members of the Board generally, and (ii) for so long as Luczo
remains non-executive Chairman of the Board, an additional annual retainer in
the amount of $150,000, payable in equal quarterly installments (collectively,
the “Directors Fees”).



--------------------------------------------------------------------------------

The Company and Luczo agree that the Company shall pay to Luczo at the
Commencement Time the quarterly installments of the Directors Fees payable
during that portion of the Term that elapsed prior to the Commencement Time.
Luczo acknowledges and agrees that the Directors Fees shall be Luczo’s only cash
remuneration during the Term, and that Luczo shall have no right to any bonus
compensation in respect of the fiscal year ending June 29, 2007 or any
subsequent fiscal year. Nothing herein shall affect Luczo’s right to any bonus
or other compensation for the fiscal year ending June 30, 2006. Pursuant to the
terms and conditions of the 2004 Plan, as amended from time to time (and/or any
subsequent or successor plan), from and after the Commencement Time, Luczo shall
be entitled to receive such equity awards as generally granted each year to
members of the Board who are not employees of the Company.

5. Benefits. During the Term, Luczo shall be provided with the use of an office
at the Company’s corporate offices in Scotts Valley, California and the services
of an administrative assistant to the extent reasonably necessary to support
Luczo in his role as an outside director and Chairman of the Board. In addition,
during the Term, Luczo shall be entitled to the use for personal reasons of the
Company’s corporate aircraft and car service (so long as such aircraft and/or
car service are not being used in the business of the Company and are otherwise
available); provided that Luczo reimburses the Company for the Company’s full
cost associated with any such use (as reasonably determined by the Company).

6. Business Expenses. During the Term, reasonable business expenses incurred by
Luczo in the performance of Luczo’s duties hereunder shall be reimbursed by the
Company in accordance with Company policies.

7. Miscellaneous.

a. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Cayman Islands, regardless of the laws that
might otherwise govern under applicable principles of conflicts of laws thereof.

b. Entire Agreement/Amendments. This Agreement contains the entire understanding
of the Parties with respect to the service of Luczo with the Company, and this
Agreement supersedes all prior agreements and understandings (including the
Employment Agreement and any verbal agreements) between Luczo and the Company,
ST US and/or its affiliates regarding the terms and conditions of Luczo’s
employment with the Company, ST US and/or its affiliates. There are no
restrictions, agreements, promises, warranties, covenants or undertakings
between the Parties with respect to the subject matter herein other than those
expressly set forth herein. This Agreement may not be altered, modified, or
amended except by written instrument signed by the Parties.

c. No Waiver. The failure of a party to insist upon strict adherence to any term
of this Agreement on any occasion shall not be considered a waiver of such
party’s rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement.

d. Severability. In the event that any one or more of the provisions of this
Agreement shall be or become invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions of this
Agreement shall not be affected thereby.

e. Assignment. This Agreement shall not be assignable by Luczo. This Agreement
may be assigned by the Company to a person or entity which is an affiliate or a
successor in interest to substantially all of the business operations of the
Company. Upon such assignment, the rights and obligations of the Company
hereunder shall become the rights and obligations of such affiliate or successor
person or entity.

f. Set Off. The Company’s obligation to pay Luczo the amounts provided and to
make the arrangements provided hereunder shall be subject to set-off,
counterclaim or recoupment of amounts owed by Luczo to the Company or its
affiliates.

g. Successors; Binding Agreement. This Agreement shall inure to the benefit of
and be binding upon personal or legal representatives, executors,
administrators, successors, heirs, distributes, devises and legatees.



--------------------------------------------------------------------------------

h. Notice. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered by hand or overnight courier or
three days after it has been mailed by United States registered mail, return
receipt requested, postage prepaid, addressed to the respective addresses set
forth below, or to such other address as either party may have furnished to the
other in writing in accordance herewith, except that notice of change of address
shall be effective only upon receipt.

If to the Company:

Seagate Technology

920 Disc Drive

Scotts Valley, CA 95066

Attention: General Counsel

If to Luczo: To the most recent address of Luczo set forth in the records of the
Company.

i. Luczo Representation. Luczo hereby represents to the Company that the
execution and delivery of this Agreement by Luczo and the Company and the
performance by Luczo of Luczo’s duties hereunder shall not constitute a breach
of, or otherwise contravene, the terms of any agreement or policy to which Luczo
is a party or otherwise bound.

j. Cooperation. Luczo shall provide his reasonable cooperation in connection
with any action or proceeding (or any appeal from any action or proceeding) that
relates to events occurring during Luczo’s service hereunder or prior employment
with the Company and/or ST US. This provision shall survive any termination of
this Agreement.

k. Withholding Taxes. The Company may withhold from any amounts payable under
this Agreement such Federal, state, local and other taxes as may be required to
be withheld pursuant to any applicable law or regulation.

l. Counterparts. This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

SEAGATE TECHNOLOGY

/s/ William D. Watkins

By:   William D. Watkins Title:   Chief Executive Officer

 

/s/ Stephen J. Luczo

Stephen J. Luczo